Exhibit 10.1

     
(FIS LOGO) [g22840g2284001.gif]
  Michael L. Gravelle
Corporate Executive Vice President,
Chief Legal Officer and Corporate Secretary
601 Riverside Avenue, Jacksonville, FL 32204
Tel. 904-854-5024 | E-Mail: mgravelle@fnf.com

February 28, 2010
Mr. Lee A. Kennedy
601 Riverside Ave.
Jacksonville, FL 32204
Dear Lee:
          By mutual agreement, each of us has agreed that you will no longer
serve as an executive officer and director of Fidelity National Information
Services, Inc. (the “Company”) and its subsidiaries and to terminate the Amended
and Restated Employment Agreement entered into as of September 30, 2009 by and
between the Company and you (the “Employment Agreement”) effective as of
February 28, 2010. The Company shall pay to you $2,481,666.67, less any
applicable withholdings, and vest 509,166 of your Company stock options that
were originally issued on October 29, 2008 as a payment in full of all amounts
due and owing to you under the Employment Agreement and in connection with your
employment with the Company. The cash payment will be made within two business
days following the approval of this letter and payment by the Company’s
Compensation Committee.
          You have agreed that you will continue to serve as a non-executive
employee of the Company and be available for periodic consulting through the
earlier to occur of November 5, 2016 or the date that you no longer own any
unexercised Company stock options (the “End Date”). For such services, you shall
receive a monthly salary of $500.00 less any applicable withholdings, and
medical, dental and vision insurance coverage for you and any covered
dependents, subject to any employee costs and deductibles. Additionally, your
November 5, 2009 restricted stock awards and stock options will not be
accelerated or revised and shall continue to be governed by their current terms.
Also, your vested stock options, including, without limitation, the 509,166
stock options granted on October 29, 2008, shall continue to be governed by
their current terms without change in the various applicable expiration dates.
If the Company terminates your employment with the Company prior to the End
Date, each of your then unexercised vested options shall remain exercisable
until its applicable expiration date.
          Please indicate your agreement to the above by executing and returning
the enclosed copy of this letter to me.
Very truly yours,
/s/ Michael L. Gravelle                        
Michael L. Gravelle
I agree with the terms set forth above.

         
By:
  /s/ Lee A. Kennedy    
 
       
Name:
  Lee A. Kennedy    
Date:
  February 28, 2010    

 